Slip Op. 08-117

            UNITED STATES COURT OF INTERNATIONAL TRADE
______________________________
                               :
T.W.R., Inc.,                  :
                               :
                Plaintiff,     :
                               :
          v.                   : Before: Richard K. Eaton, Judge
                               :
UNITED STATES                  : Court No. 05-00356
SECRETARY OF AGRICULTURE,      :
                               :
                Defendant.     :
______________________________:

                               JUDGMENT

     Upon consideration of defendant’s Reconsideration Upon the

Second Remand of the Application of T.W.R., Inc., filed in

response to the court’s order of May 28, 2008 (the “Second Remand

Results”), plaintiff’s comments, defendant’s response to

plaintiff’s comments, and all other pertinent papers, it is

hereby

     ORDERED that the Second Remand Results granting plaintiff’s

application for trade adjustment assistance are affirmed.


                                           /s/Richard K. Eaton
                                              Richard K. Eaton

 Dated:   November 3, 2008
          New York, New York